Citation Nr: 0117522	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-02 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than to December 20, 
1999, for the grant of service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted service connection for 
tinnitus effective from December 20, 1999.


FINDING OF FACT

The veteran's original claim of service connection for 
tinnitus was received at the RO on December 20, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 20, 
1999, for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. § 5110 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board concludes that although the 
veteran's claim for earlier effective date for the grant of 
service connection for tinnitus was decided by the RO before 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
with respect to the issue.  Thus, further development and 
further expending of VA's resources is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); and Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  As set forth in more 
detail below, all relevant facts regarding this issue has 
been adequately developed by the RO.  Given the facts of this 
case, there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating this 
claim.  The Board further notes that the veteran was informed 
via the Statement of the Case of the nature of the evidence 
needed to substantiate this claim.  In view of the foregoing, 
the Board finds that VA has fully satisfied its duty to the 
veteran under the VCAA.  As the RO fulfilled the duty to 
assist, and because the change in law has no material effect 
on adjudication of the claim, the Board finds that it can 
consider the merits of this issue without prejudice to him.  
Bernard v Brown, 4 Vet. App. 384 (1993).

Under applicable criteria, unless otherwise provided, the 
effective date of a grant of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2000).  An effective date from 
the day following the date of separation from service is 
authorized only if the claim is received within one year from 
separation from service.  38 C.F.R. § 3.400(b)(2) (2000).

In this case, the evidence shows that the veteran's original 
claim of service connection for tinnitus was received at the 
RO on December 20, 1999.  Obviously, this claim was received 
long after his separation from service in March 1969.  There 
is no indication in the record, nor does the veteran contend, 
that he filed an application for service connection for 
tinnitus at the RO prior to that date (including within a 
year of separation from service).  

The veteran contends that he is entitled to an effective date 
in March 1969, the date of his separation from service, for 
the grant of his service connection for tinnitus, as ringing 
in the ears was noted during service and at a VA examination 
in June 1969.  Alternatively, his representative argued that 
the VA medical record noting tinnitus in July 1980 also 
constituted an informal claim.  Thus, he essentially 
maintains that this treatment essentially served to raise an 
informal claim of service connection for tinnitus, which the 
RO should have addressed.

Evidence of record shows that a July 1968 service medical 
record reflects that the veteran complaining of ringing and 
decreased hearing in the right ear.  The diagnosis was 
neurosensory hearing loss in the right ear at low 
frequencies.  The veteran filed a claim for hearing loss in 
April 1969.  At a June 1969 VA examination, the examiner 
noted that the veteran complained of constant ringing noise 
in the right ear.  Defective hearing in the right ear was 
noted.  (The Board notes that service connection for right 
ear hearing loss was granted by a February 1970 rating 
decision.)  Subsequently, a July 1980 VA medical record 
contains a notation that results of a tuning fork test for 
hearing loss was erratic and that the veteran attributed 
these results to constant tinnitus in his right ear.  The 
veteran and his representative contend that such statements 
in VA medical records should have been considered as informal 
claims.

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2000).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that "[s]ection 5101(a) is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefit to accrue or be paid."  
Thus, before VA can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.  Id.; see also Brannon v. West, 12 Vet. App. 32 (1998).
 
Again, in this case, the veteran does not contend that he 
contacted the RO regarding his tinnitus immediately after the 
June 1969 VA examination, the July 1980 VA medical notation, 
or at any time prior to December 20, 1999.  Moreover, there 
is no indication of record that he or his representative 
contacted the RO in writing requesting service connection for 
tinnitus, or evidencing a belief in entitlement to service 
connection for tinnitus, prior to December 20, 1999.  Rather, 
he claims that the mere fact that ringing of the ears was 
noted during service and at the June 1969 VA examination, 
should constitute a claim of service connection for tinnitus.

Under 38 C.F.R. § 3.157(b) (2000), once a formal claim for 
compensation has been allowed, the date of report of VA 
outpatient examination or hospital report will be accepted as 
the date of informal claim only if such record pertains to a 
disability for which service connection has been established.  
These provisions apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

In this case, it is clear that the June 1969 VA examination 
cannot be considered an "informal claim" of service 
connection for tinnitus under 38 C.F.R. § 3.157(b), since an 
informal claim for compensation had not been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, prior to the alleged June 1969 treatment.  
Additionally, the July 1980 VA medical record cannot be 
considered an informal claim for service connection for 
tinnitus.  The mere fact that there were complaints, 
findings, or diagnoses pertaining to tinnitus at the June 
1969 VA examination and during a July 1980 VA clinic 
treatment does not evidence an intent on the part of the 
veteran to seek service connection for this condition.  See 
Brannon, supra; 38 C.F.R. § 3.155(a) (2000).  In either case 
there was no claim of service connection for tinnitus 
received at the RO within one year, of either the June 1969 
VA examination or the July 1980 VA medical treatment.  
Consequently, neither the 1969 VA examination report nor the 
1980 VA medical record serves as a claim of service 
connection for tinnitus.  The Board notes that the veteran 
submitted claims for increased evaluation for his service-
connected hearing loss and entitlement to service connection 
for other disorders from 1970 forward, but there were no 
claims for service connection for tinnitus until December 
1999.

VA is not free to grant a retroactive effective date prior to 
the date it receives a claim inasmuch as there is no specific 
statutory or regulatory authority for such retroactive 
effective date.  Based on the facts in this case, there is no 
legal basis for an effective date earlier than December 20, 
1999, for the grant of service connection for tinnitus.


ORDER

An effective date earlier than December 20, 1999, for the 
grant of service connection for tinnitus is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

